Citation Nr: 9909525	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  98-11 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to 
service connection for residuals of a head injury.

2.  Whether new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to 
service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1951 to October 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  The RO originally denied entitlement to service 
connection for residuals of a head injury in a July 1968 
rating decision.  The veteran was notified of this decision 
but did not appeal.  

2.  The evidence submitted or secured since the July 1968 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim. 

3.  The RO denied entitlement to service connection for a 
cervical spine disorder in a February 1989 rating decision.  
The veteran was notified of this decision but did not appeal.  

4.  The evidence submitted or secured since the February 1989 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.  

5.  There is no competent medical evidence of a nexus between 
whatever residuals of a head injury the veteran may have and 
his period of active military service or some incident 
thereof.  

6.  There is no competent medical evidence of a nexus between 
the veteran's cervical spine disorder and his period of 
active military service or some incident thereof.  

7.  No complex or controversial medical question has been 
presented in this case.

  
CONCLUSIONS OF LAW

1.  The RO's decision of July 1968 is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1998).

2.  New and material evidence has been submitted or secured 
since the July 1968 rating decision to reopen the veteran's 
claim of entitlement to service connection for residuals of a 
head injury.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

3.  The RO's decision of February 1989 is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1998).

4.  New and material evidence has been submitted or secured 
since the February 1989 rating decision to reopen the 
veteran's claim of entitlement to service connection for a 
cervical spine disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

5.  The veteran's claim of entitlement to service connection 
for residuals of a head injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  

6.  The veteran's claim of entitlement to service connection 
for a cervical spine disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  

7.  An opinion from an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. §§ 
20.901, 20.902 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Winters v. West, No. 97-2180 (Feb. 17, 1999), United 
States Court of Appeals for Veterans Claims (Court) stated, 
"Today, in Elkins v. West, __Vet.App.__, No. 97-1534 (Feb. 
17, 1999), the en banc Court essentially holds that the 
recent decision of the Federal Circuit in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), requires the replacement of the 
two-step Manio test with a three-step test. Under the new 
Elkins test, the Secretary must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a)(1998) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108. Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, see Robinette v. Brown, 8 
Vet.App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S. C. § 5107(a). Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim but only after ensuring that his duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled." 

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
This definition "emphasizes the importance of the complete 
record for evaluation of the veteran's claim."  Hodge v. 
West, 155 F.3d at 1363 (Fed. Cir. 1998).  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

New and Material Evidence to Reopen Head Injury Claim

The RO originally denied entitlement to service connection 
for residuals of a head injury in a July 1968 rating action.  
Although the veteran was notified of the decision, he did not 
appeal.  Therefore, the RO's decision of July 1968 is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.   

The evidence of record at the time of the July 1968 rating 
decision consisted only of the veteran's service medical 
records and the report of the July 1968 VA examination.  The 
RO denied the claim as residuals of a head injury were not 
found on the last examination.  

The veteran has prosecuted more than one disability claim.  
The evidence submitted or secured since the July 1968 
decision, pertinent to the head injury claim, consists of the 
following:  1) the report of the January 1973 VA examination; 
2) a September 1977 letter from the veteran to his senator; 
3) a letter from the veteran's daughter to the veteran's 
senator dated in April 1986; 4) a letter from the veteran's 
sister-in-law dated in July 1985; 5) a July 1987 letter from 
the veteran's daughter; 6) VA medical records dated from 
March 1988 to May 1988; 7) copies of service medical records; 
8) the veteran's statements in his September 1996 informal 
claim; 9) a Report of Accidental Injury completed by the 
veteran in September 1996; 10) VA medical records dated from 
August 1995 to September 1996; 11) VA medical records from 
January 1984 to March 1997; 12) testimony of the veteran, his 
spouse, and his daughter during the May 1997 personal 
hearing; 13) a copy of the May 1997 disability determination 
from the Social Security Administration; 14) testimony from 
the veteran and his spouse during a November 1998 hearing 
before a member of the Board; and 15) VA medical records 
received at hearing, consisting of an undated portion of 
record and pages two through four of an operation report 
dated in June 1998.    

Upon a review of the evidence, the Board finds that 
subsequent VA records, as well as the testimony of the 
veteran and his family, constitute new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a).  Therefore, the 
claim is reopened.  


New and Material Evidence to Reopen Claim for Cervical Spine 
Disorder

In a February 1989 rating decision, the RO denied entitlement 
to service connection for disorders of the spine, including 
degenerative changes of the cervical spine.  The veteran was 
notified of this decision and appealed the denial of service 
connection for a back disability, but not the neck or 
cervical spine.  Therefore, the February 1989 rating decision 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.  

The evidence of record at the time of the February 1989 
decision included: 1) the veteran's service medical records; 
2) the report of the July 1968 VA examination; 3) the report 
of the January 1973 VA examination; 4) the July 1987 letter 
from the veteran's daughter; and 5) VA medical records dated 
from March 1988 to May 1988.      

The evidence submitted or secured since the February 1989 
rating decision relevant to the cervical spine claim consists 
of the following: 1) copies of service medical records; 2) 
the report of the November 1992 VA general medical 
examination; 3) the veteran's statements in the September 
1996 informal claim; 4) a Report of Accidental Injury 
completed by the veteran in September 1996; 5) VA medical 
records dated from August 1995 to September 1996; 6) VA 
medical records dated from January 1984 to March 1997; 7) 
testimony of the veteran, his spouse, and his daughter during 
the May 1997 personal hearing; 8) a copy of the May 1997 
disability determination from the Social Security 
Administration; 9) testimony from the veteran and his spouse 
during a November 1998 hearing before a member of the Board; 
and 10) VA medical records received at hearing, consisting of 
an undated portion of record and pages two through four of an 
operation report dated in June 1998.    

Again, a review of the subsequent evidence, specifically VA 
medical records and the testimony of the veteran and his 
family, reveals new and material evidence according to 
38 C.F.R. § 3.156(a).  Therefore, the claim for service 
connection for a cervical spine disorder is reopened.  

Service Connection for Residuals of a Head Injury and a 
Cervical Spine Disorder

Since the Board has determined that the veteran has submitted 
evidence that is new and material to reopen this claim, 
pursuant to Elkins v. West, __Vet.App.__, No. 97-1534 (Feb. 
17, 1999), immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a).

Factual Background

The veteran's service medical records showed that he was 
hospitalized on June 13, 1952, after he was thrown from a 
jeep and hit his head on the pavement.  He sustained a 
concussion of the brain, a contusion on the left side of the 
head, a left subdural hematoma, and abrasions on the scalp, 
face, knees, left wrist, and left ankle.  Skull X-rays 
obtained on admission were negative.  He complained of a 
headache for several days.  A spinal puncture revealed 
xanthochromic spinal fluid.  Repeat punctures indicated that 
the fluid cleared within a few days.  He was discharged about 
two weeks after the accident.  Repeat skull X-rays taken in 
November 1953 were negative.  In January and February 1954, 
the veteran was hospitalized for observation of a suspected 
brain injury.  X-rays of the skull taken in January 1954 
showed no evidence of prior fracture or subdural hematoma.  

A Medical Board report dated in March 1954 recounted the 
history of the veteran's jeep accident. At the time of his 
discharge from the hospital, he had some headaches, but made 
a satisfactory recovery.  Since that time, he had 
progressively worsening symptoms, primarily headache in the 
left parietal area, described as throbbing, and lasting about 
a day at a time.  The headache was unresponsive to 
medications.  The veteran also described episodes in which he 
did things that he did not remember and which resulted in 
administrative difficulties and disciplinary action.  
Examination was negative for organic pathology.  During the 
observation period, he occasionally complained of headaches.  
The final diagnosis in the Medical Board report was medical 
observation for suspect brain injury, not found, and passive 
aggressive reaction, chronic, moderate, manifested by passive 
obstructionism, procrastination, inefficiency, and the 
utilization of somatic complaints to manipulate his 
environment.  It was determined that the veteran was 
physically and mentally fit for further duty.  

The veteran's September 1955 separation and reenlistment 
examination was negative for physical abnormality.  The 
report of medical history made no reference to any injuries 
sustained in the jeep accident.  The October 1958 physical 
for separation and reenlistment was also negative for 
physical problems.  

Skull X-rays taken in January 1959 were negative for 
significant abnormality.  In May 1959, the veteran was 
diagnosed as having bilateral cochlear nerve degeneration 
secondary to a brain concussion.  Records of a 
hospitalization at Walter Reed Army Hospital in August and 
September 1959 showed evaluation for hearing loss.  

In September 1959, the veteran was treated for a laceration 
above the eyebrow.  Seven to eight sutures were required.  
The next day, he complained of increasing pain in the 
laceration area.  The diagnosis was contusion in addition to 
laceration.  

The October 1959 separation examination report was negative 
for physical findings related to the head or cervical spine.  
It was noted that the veteran had been hospitalized at Walter 
Reed Army Hospital for injuries to ears sustained in an 
accident.  The accompanying report of medical history was 
also negative for references to injuries to the head or 
cervical spine or neck.                

The veteran submitted a compensation claim in May 1968.  He 
indicated that he was accidentally thrown from a jeep in June 
1952.  He injured his back and the back of the head.  He also 
stated that he injured his forehead in May or June 1959 when 
he was hit on the head with a board.  He received eight or 
nine stitches.  

The veteran was afforded a VA examination in July 1968.  He 
reported the same history as on the claim form.  His 
subjective complaints included occasional severe headaches 
and an inability to stand any pressure on the head because of 
head injuries.  Examination showed that the head, face, and 
neck were normal.  There was a scar on the forehead.  The 
examiner referred to a special report from Maxwell Air Force 
Base (AFB) dated in March 1954.  The veteran said he had 
severe headaches two or three times a week since his 
accident, lasting from about two hours to half a day.  
Neurological examination was normal.  The diagnosis was scars 
of the mid forehead.  

In November 1969, the RO granted service connection for 
hearing loss.  

The RO received a statement from S. Perry Davis, M.D., dated 
in October 1972.  The veteran reported a history of being 
thrown from a jeep in June 1952.  He stated that he hurt his 
back and skinned his head.  At that time, the veteran's 
complaints regarded the lumbar spine only.  

In January 1973, the veteran was afforded a VA orthopedic 
examination.  He related injuring his head and lower back in 
an auto accident in service.  There were no complaints 
concerning the head or neck.   
 
The veteran's September 1977 letter to his senator stated 
that he was in a jeep accident in service and stayed in the 
hospital at Hunter AFB for one month with head and back 
injuries.  
 
The July 1985 letter from the veteran's sister-in-law stated 
that the veteran was seriously injured in a jeep accident in 
service.  They visited him in the hospital at Hunter AFB.  
The head injury was severe and he had since then had terrible 
headaches.  
 
A letter from the veteran's daughter to his senator dated in 
April 1986 indicated that the veteran was in a jeep accident 
at Hunter AFB in June 1952.  He was knocked unconscious and 
did not remember much about the accident.  He sustained a 
head injury.  Her grandmother said he had a steel plate in 
his head.  He was hospitalized at the base and Walter Reed 
and in Alabama.  She wanted help proving that his severe 
headaches were caused by the accident.  The veteran 
remembered that the senator visited him in the hospital when 
he had the head injury.  
 
In the July 1987 letter, the veteran's daughter stated that 
the veteran was in an accident in service in 1952.  He 
sustained a head injury so severe that they put a steel plate 
in his head.  The veteran had seen VA physicians only.  VA 
physicians had told him that he had Alzheimer's disease and 
degenerative arthritis.  
 
The RO obtained the veteran's VA medical records.  In January 
1984, the veteran reported a history of a head injury on the 
job in August.  The diagnosis was cerebral contusion and 
possible fracture of the mastoid area.  He complained of 
headaches, nose bleeds, and hearing problems.  His wife 
stated that he was having difficulty with thought processes.  
Examination was normal.  A computerized tomography (CT) scan 
was normal without cerebral atrophy.  The diagnosis was 
memory loss and possible Alzheimer's disease.  A January 1984 
neurological consultation indicated that the veteran was hit 
by a piece of wood as he was working on a bulldozer.  He 
fainted for a few minutes.  He complained of headaches.  
Neurological examination was normal.  The doctor indicated 
that there was no evidence of neurological disease.     

In March 1988, the veteran complained of headaches.  He was 
later hospitalized from late March 1988 to April 1988.  He 
reported a history of a four-year memory decline with 
associated personality change.  It seemed to follow a head 
injury, and had been progressive since its onset.  The 
veteran also complained of right upper extremity pain with 
movement of the shoulder or neck.  Examination was 
essentially normal.  A CT scan of the head showed evidence of 
cerebral atrophy.  A CT scan of the cervical spine revealed 
some hypertrophic changes at C5-7.  The diagnosis included 
neck and right upper extremity pain secondary to cervical 
spondylolic (sic) radiculopathy and depression. 

An April 1988 neuropsychiatric consultation was obtained 
during the hospitalization.  Notes indicated that the veteran 
complained of worsening memory loss and occasional confusion 
subsequent to a head injury four years before.  A hand-
written notation on the copy of the record indicated that the 
head injury was in 1952.  Testing failed to reveal any 
consistent memory deficit.  An electroencephalogram was found 
to be normal.  

The report of the November 1992 VA general medical 
examination included reports of a history of cervical spine 
arthritis.  The veteran also indicated that he had been 
treated for some psychiatric illness.  He had a very bad 
temper and a tendency toward emotional outbursts.  
Examination showed decreased flexion and extension of the 
cervical spine.  Neurological examination was unremarkable.  
Thought processes and content were normal.  The pertinent 
diagnosis was cervical spine arthritis.   
   
In his September 1996 informal claim, the veteran stated that 
he suffered a head injury in service.  His claim was 
supported by medical evidence in service medical records and 
VA medical records.  The veteran also explained that he had 
neck and cervical spine problems he believed resulted from a 
jeep accident at Hunter AFB in June 1952.  He developed back 
and neck problems after the accident.  He was treated at 
hospital in Alabama and at Walter Reed hospital.  After 
service, he had sought treatment through VA, where he was 
told he had a pinched nerve and spurs on the neck.  He had 
physical therapy three days a week.   
 
Also in September 1996, the veteran completed a Report of 
Accidental Injury.  He indicated that he was in an accident 
in June 1952 at Hunter AFB in which he was thrown from a 
jeep.   

The RO obtained additional VA medical records dated through 
March 1997.  In February 1996, the veteran presented with a 
long history of DJD of the cervical spine.  He complained of 
posterior neck and bilateral shoulder pain, worse on the 
right, going back at least to 1988.  The diagnosis was 
central DJD.  Thereafter, the veteran continued to report 
neck and right upper extremity symptoms through March 1997.  
A head CT scan performed in October 1996 showed no 
abnormalities.  An electromyogram (EMG) of the right upper 
extremity performed in October 1996 was normal.   

The veteran, his spouse, and his daughter testified during 
the May 1997 personal hearing.  The veteran stated that he 
was hospitalized for 17 days after the accident in June 1952.  
He was unconscious for 24 hours.  Upon awakening, he had a 
neck brace on and was in traction.  He had headaches and pain 
in the back of his head, neck and shoulders.  After the 
hospitalization, he returned to unlimited duty.  While in 
service, he was evaluated by a psychiatrist for about one 
month in Alabama.  He also went to Walter Reed Hospital for 
evaluation of hearing and headaches.  He started going to VA 
for medical treatment immediately after his discharge from 
service.  He denied ever having another injury to the head or 
neck other than the 1952 accident.  The veteran's wife 
testified that she had been married to the veteran for nearly 
45 years.  Since the 1952 accident, he complained of 
headaches and had severe nosebleeds.  He also complained of 
shoulder pain.  He did not suffer any injuries to the head or 
cervical spine after 1952.  The veteran's daughter related 
that she remembered him having bad headaches and that his 
neck and shoulders bothered him quite often.  She described 
the veteran having depression, mood swings, and 
forgetfulness.  He also had nosebleeds.    

The veteran submitted a copy of the May 1997 disability 
determination from the Social Security Administration (SSA).  
The decision found "severe" impairments according to the 
Social Security Act, which included degenerative disease of 
the cervical and lumbar spine, with cervical radiculopathy; 
profound hearing loss bilaterally; adjustment disorder with 
mixed anxiety and depressed mood; rule out amnesiac disorder 
NOS [not otherwise specified]; and rule out early stages of 
dementia.  He was considered disabled for purposes of SSA 
disability benefits.    

The veteran and his spouse testified before a member of the 
Board in November 1998.  In 1952, the veteran fell off a 
jeep.  When he woke up in the hospital two or three days 
later, his shoulder and head were skinned and he had bruises.  
He was hospitalized for about one month.  Currently, he had 
headaches practically all the time and occasionally had bad 
nosebleeds.  He took Tylenol for pain.  He had complained of 
cervical spine problems since the accident.  During his 
treatment after the accident, he was told that his problems 
with headache and with the neck and shoulder would probably 
get worse.  He was service connected for forehead scars.  
After the accident, the veteran was on light duty 
intermittently until his separation due to his back.  He had 
nosebleeds before he had his heart problems.  After service, 
the veteran drove trucks.  He had no injuries during this 
time.  He was currently retired on Social Security 
disability.  He was evaluated in 1954 for purposes of a 
medical board.  He was found to have a personality disorder.  
He could not recall whether his physical complaints were 
related to the psychiatric disorder or to the injury.  The 
veteran's wife testified that she had known the veteran 
before he went into the service.  Prior to service, he did 
not have any problems like his current ones.  They got 
married while he was still in service, but after the 
accident.  He mentioned problems with headaches and had 
problems with nosebleeds, even after his discharge.  The 
complaints were essentially the same today.  He always 
complained of headaches and had mood swings.        

During the hearing, the veteran submitted VA medical records 
consisting of an undated portion of record and pages two 
through four of an operation report dated in June 1998.  
Neither record referred to a head injury or a cervical spine 
disorder.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Initially, the Board notes that the veteran has arthritis in 
the cervical spine.  However, the arthritis was not 
discovered until March 1988, many years after the veteran's 
separation from service.  The presumption of in-service 
incurrence is not applicable in this case.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

After careful consideration of the record, the Board finds 
that neither of the veteran's service connection claims is 
well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

With respect to the head injury claim, the veteran states 
that he suffers from constant headaches and occasional 
nosebleeds.  With respect to the claim for a cervical spine 
disorder, medical evidence shows that the veteran currently 
suffers from a cervical spine disorder.  Service medical 
records show that the veteran in fact suffered a head trauma 
in service.  The veteran claims that the same accident also 
resulted in a neck injury.  Generally, the truthfulness of 
supporting evidence is presumed for purposes of determining 
whether a claim is well grounded.  Robinette, 8 Vet. App. at 
77-78; King, 5 Vet. App. at 21.  

However, there is no competent medical evidence of a 
relationship between the 1952 service accident and the 
claimed residuals of the head injury or the cervical spine 
disorder.  Such evidence is required to render the claim well 
grounded.  Epps, 126 F.3d at 1468.  

Specifically, there is no medical evidence to support the 
assertion that the headaches and nosebleeds are in fact 
residuals of a head injury, or that the headaches and 
nosebleeds are residuals of a head injury incurred in 
service.  The veteran testified that he had headaches and 
nosebleeds since the accident.  The July 1968 VA examination 
report does include the veteran's complaint of occasional 
severe headache.  However, the examiner did not report any 
objective findings and did not relate the headaches to any 
service-related incident.  Moreover, VA medical records dated 
in January 1984 refer to a work-related head injury and 
subsequent complaints of headaches and nosebleeds.  VA 
records show that the veteran continued to complain of 
headaches in 1988 when he was hospitalized.  Notes from that 
time refer to a head injury four years before.  Thus, at 
least according to VA treatment records, the veteran suffered 
another head injury in 1983 or 1984.  The available medical 
evidence fails to supply an opinion as to whether the 
headaches and nose bleeds are the result of any head injury, 
whether in service or after service.    

Regarding the cervical spine claim, the veteran also stated 
that he had neck and shoulder complaints immediately after 
the accident and thereafter.  However, the medical evidence 
of record does not support that contention.  In particular, 
the Board notes that the July 1968 and January 1973 VA 
examinations, as well as the October 1972 statement from Dr. 
Davis, do not reveal complaints related to the neck or 
shoulders.  

In each claim, the veteran asserts his own opinion as to the 
relationship between the 1952 accident and the claimed 
residuals of a head injury and the cervical spine disorder.  
However, the veteran is a lay person not trained in medicine.  
He is therefore not competent to offer an opinion on matters 
that require medical expertise.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Inasmuch as the veteran 
has suggested that physicians have told him there was a 
relationship between the disorders and service, the Board 
finds such suggestions insufficient.  "[T]he connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette, 8 Vet. App. at 77. 

Therefore, the Board finds that the veteran has not submitted 
a well grounded claim for service connection for a head 
injury or for a cervical spine disorder.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  Thus, the duty to assist is 
not triggered and VA has no obligation to further develop the 
veteran's claim.  Epps, 126 F.3d at 1469; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for a head injury and for a cervical spine 
disorder, he should submit competent medical evidence showing 
that a current disability is in some related to his period of 
active military service.  Robinette, 8 Vet. App. at 77-78.

The Board acknowledges that the veteran has requested an 
independent medical opinion concerning his claims.  The Board 
may request an independent medical opinion when, in the 
opinion of the Board, such an opinion is warranted by the 
medical complexity or controversy involved in the appeal.  
38 U.S.C.A. § 7109(a); 38 C.F.R. § 20.901(d).  A written 
request for such an opinion will be granted upon a showing of 
such complexity or controversy.  38 C.F.R. § 20.902.  In this 
case, there is no complex or controversial medical issue 
identified by the veteran or readily apparent to the Board.  
Therefore, an opinion from an independent medical expert is 
not warranted.  38 U.S.C.A. § 7109; 38 C.F.R. §§ 20.901, 
20.902.


ORDER

Entitlement to service connection for residuals of a head 
injury is denied. 

Entitlement to service connection for a cervical spine 
disorder is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


- 17 -


